Exhibit 16.1 Raymond Chabot Grant Thornton LLP Suite 2000 National Bank Tower 600 De La Gauchetière Street West Montréal, Québec H3B 4L8 Telephone: 514-878-2691 Fax: 514-878-2127 www.rcgt.com July 4, 2011 Office of the Chief Accountant. Securities and Exchange Commission treet, N.E. Eashington, D.C. 20549 Ladies and Gentlemen: We have read the comments regarding us in the first four paragraphs of Item 14. Changes in and Disagreements with Accountants on Accounting contained in Item 2.01 of Form 8-K of DecisionPoint Systems, Inc. dated June 15, 2011 and filed on June 21, 2011, and are in agreement with those statements. Sincerely, By: /s/ Raymond Chabot Grant Thornton, LLP Raymond Chabot Grant Thornton, LLP Chartered Accountants Montréal, Canada Chartered Accountants Member of Grant Thornton International Ltd
